Citation Nr: 1022346	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served in the North Dakota Air National Guard on 
active duty from September to December 1981, from September 
2001 to March 2002, from May to July 2006, and from February 
to May 2007.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2008 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Fargo, North Dakota, that denied the benefit sought on 
appeal and also denied entitlement to service connection for 
headaches and numbness of the left side of the head.  The 
Veteran perfected an appeal as to both issues.  

In June 2009, the Veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  At his 
hearing, the Veteran indicated that he was withdrawing the 
issue of entitlement to service connection for headaches and 
numbness of the left side of the head from his current 
appeal.  As such, the Board will confine its consideration to 
the issue as set forth on the title page.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the probative 
medical and other evidence of record demonstrates that his 
currently diagnosed tinnitus cannot be dissociated from the 
acoustic trauma to which he was exposed during active 
service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, tinnitus was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009)); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).


        REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.  Information concerning effective dates 
and ratings for tinnitus will be provided by the RO.  If 
appellant then disagrees with any of those actions, he may 
appeal those decisions.  Accordingly, the Board will proceed 
to a decision on the merits as to the issue on appeal.

II.	Service Connection 

To establish direct service connection, the record must 
contain: (1) medical evidence of a current disorder; (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease; and, (3) medical evidence of a nexus between the 
current disorder and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disorder requires evidence of the existence of a 
current disorder and evidence that the disorder resulted from 
a disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a disorder in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training, or for disability resulting 
from injury incurred during a period of inactive duty 
training. 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

Here, a current diagnosis has been established.  On VA 
examination in December 2007, the Veteran was diagnosed with 
bilateral tinnitus.

The Board further notes that the lay and medical evidence 
documents a continuity of symptomatology of the Veteran's 
current bilateral tinnitus both during his active duty 
military service and since his discharge from service.

The lay evidence includes the Veteran's June 2009 hearing 
testimony and written statements from Veteran to his spouse 
and from a fellow soldier to the effect that the Veteran 
complained about his exposure to loud noise in Iraq.  The 
Board notes that the chronicity of in-service symptomatology 
may be established by lay evidence.  See Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993) (finding that lay statements are 
competent on in-service symptoms and post-service symptoms of 
dizziness, loss of balance, hearing trouble, stumble and 
fall, and tinnitus that later formed the basis of diagnosis 
of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 
496-97 (1997) (holding sworn post-service testimony alone is 
sufficient to establish in-service fall and symptoms, and no 
specific in-service medical notation, let alone diagnosis, is 
required).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, 
"although interest may affect the credibility of testimony, 
it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent 
to report symptoms because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  He has indicated that during service and 
since service, he suffered from ringing in his ears, which is 
associated with tinnitus.

The Board also finds that the Veteran's statements are 
credible.  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Here, as discussed further 
below, the Veteran's contentions of his tinnitus are 
consistent with the medical record as a whole.  The medical 
evidence confirms that he has been treated continuously for 
his symptoms since service.  Also, his statements are 
internally consistent as the Veteran has never alleged any 
etiology for his disorder other than the in-service 
incurrence of the problem.  The Board further notes the 
presence of this consistency in statements made to military 
and VA treatment providers.  See Rucker, 10 Vet. App. at 73 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).

The lay evidence in this case is further supported by the 
objective, medical record.  The Veteran's military entrance 
and separation examinations were devoid of documentation of 
any hearing problems.  However, during his June 2009 Board 
hearing, the Veteran testified that he was exposed to 
excessively loud noise from airplanes, mortar fire, machine 
guns, and helicopters while in the military.  He said he was 
a crew chief on a flight line for F-16s that exposed him to 
acoustic trauma.  His DD Form 214 confirms that the Veteran's 
military occupational specialty (MOS) was Aircraft Armament 
Systems and that he completed several courses involving 
airplanes and rifles.  This corroborates his history of in-
service noise exposure from airplanes.

The Veteran's active duty military service ended in May 2007.  
Post-service, in May 2007, the Veteran was treated at the VA 
Medical Center (VAMC) for tinnitus.  In June 2007, the 
Veteran was treated at the West Fargo Clinic for bilateral 
tinnitus.  The Veteran told the physician that the ringing in 
his ears developed due to his in-service noise exposure.  In 
July 2007, a service treatment record indicates that the 
Veteran was treated at an Air Force Base for ringing in his 
ears.  In August 2007, the Veteran was again treated by the 
VAMC for tinnitus.  In September 2007, the Veteran was 
treated at the Air Force Base for ringing in his ears.  The 
Veteran indicated that the tinnitus began during his military 
service.  In his December 2007 Post-Deployment Health 
Reassessment (PDHRA), the Veteran again indicated that he was 
experiencing ringing in his ears.  The December 2007 VA 
compensation examination also diagnosed the Veteran with 
bilateral tinnitus.  

Given the totality of the evidence here, the Board finds that 
the Veteran's chronic in-service symptoms and continuous 
post-service symptoms relating to his bilateral tinnitus are 
established.  Given this finding, it is not necessary to 
determine whether a nexus exists between the Veteran's 
current symptoms and his symptoms in service.  

In light of the foregoing, and given the Veteran's credible 
statements regarding in-service events and noise exposure, 
the Board finds that the evidence of record is consistent 
with the Veteran's contentions and that his currently 
diagnosed tinnitus cannot be dissociated from his active 
military service.  Accordingly, the Board resolves all doubt 
in the Veteran's favor and concludes that service connection 
for tinnitus in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.  As such, his service connection 
claim is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

       
